DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US 2008/0260551).Regarding Claim 1:In Figure 2, Simmons discloses a rolling diaphragm pump (100) comprising: a housing (113, 119); a piston (112, 121) disposed so as to be slidable relative to an inner peripheral surface of the housing and reciprocatable in an axial direction of the housing (as seen in Figure 2, the piston reciprocates along axis 125a); a rolling diaphragm (114) having a movable portion (central portion attached to the top of piston 112) disposed at one end portion in the axial direction of the piston and reciprocatable together with the piston, a fixed portion (fixed portion at circumference attached to housing at 127 along axis 125b, see paragraph [0022])) fixed to the housing, and a flexible connecting portion (bent portion between the top of the diaphragm and the connecting portion at 127) connecting the movable portion and the fixed portion to each other (see Figure 2); a by causing the piston to reciprocate (see paragraphs [0021]-[0025]).Regarding Claim 2:In Figure 2, Simmons discloses a rolling diaphragm pump (100), wherein the piston (112, 121) has a sliding portion (denoted as A in Figure 2) slidable relative to the inner peripheral surface of the housing (within cylinder 119) , a closely-contacted portion (112) having an outer peripheral surface with which the deformed connecting portion can be brought into close contact (as seen in Figure 2, the outer peripheral portion of 112 is in close contact with the diaphragm 114), and a connection portion (122) connecting the sliding portion and the closely-contacted portion to each other (as seen in Figure 1). Simmons states that the connecting portion  (122) is screwed to the closely contacted portion (112) and so the sliding portion (A), the connecting portion (122) and the closely-contacted portion (112) are formed together as a single member (wherein screwing together may be broadly interpreted as forming together).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 (alternate interpretation) is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2008/0260551).Regarding Claim 2:See rejection of claim 2 above.  However, using a narrower alternate interpretation that the multiple pieces must form a single integral member (not claimed as a single integral member but in the interest of compact prosecution, this interpretation is also being addressed), then Simmons fails to disclose this limitation. 
Nevertheless, it has been "that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Hence, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have formed Simmons’ three pieces as a single integral piece for example by adding a weld between the connecting portion (122) and the closely contacted portion (112) since doing so would be a matter of obvious engineering choice.  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teshima (US 20150300491) discloses a rolling diaphragm pump.Chan et al. (WO 9802659) discloses a double acting, pneumatically operated, driven rolling diaphragm pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746